Citation Nr: 0117271	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  98-04 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a higher rating for residuals of perforation 
of the left tympanic membrane, initially assigned a 
zero percent evaluation, effective from October 1996.



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1944 to May 
1946.


This appeal came to the Board of Veterans' Appeals (Board) 
from a March 1997 RO rating decision that granted service 
connection for residuals of perforation of the left tympanic 
membrane and assigned a zero percent evaluation for this 
condition, effective from October 1996.  In May 2000, the 
Board remanded the case to the RO because the March 1997 RO 
rating decision had also denied service connection for 
hearing loss and vertigo, and the veteran's substantive 
appeal with the issue being considered in this appeal 
constituted a notice of disagreement with the denial of 
service connection for hearing loss and vertigo that required 
the issuance of a statement of the case on these issues.  The 
Board also remanded the case to the RO in May 2000 in order 
to schedule the veteran for a hearing before a member of the 
Board at the RO ("Travel Board" hearing).

The RO sent the veteran a statement of the case on the issues 
of service connection for hearing loss and vertigo in June 
2000.  He did not complete the appeal with these issues by 
submitting a VA Form 9 or substantive appeal and these issues 
are not for appellate consideration.  38 C.F.R. § 20.200 
(2000).

The RO scheduled the veteran for a "Travel Board" hearing 
in May 2001.  In May 2001, the veteran canceled this hearing.



FINDINGS OF FACT

1.  The maximum schedular rating has been assigned for the 
residuals of perforation of the left tympanic membrane since 
October 1996.

2.  The facts in this case do not present such an exceptional 
or unusual disability picture for the Board to remand the 
case to the RO for consideration of an extraschedular 
evaluation.  



CONCLUSION OF LAW

A higher rating for residuals of perforation of the left 
tympanic membrane, initially assigned a zero percent 
evaluation, effective from October 1996, is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.87a, Code 
6211, effective prior to June 10, 1999, 4.87, Code 6211, 
effective as of June 10, 1999.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from February 1944 to May 
1946.

Service medical records show that the veteran was treated for 
left external otitis.  He underwent myringectomy of the left 
tympanic membrane in April 1946.

Private medical reports of the veteran's treatment from 1991 
to 1996 show that he was treated for various conditions.  
These records do not show treatment for residuals of 
perforation of the left tympanic membrane.

The veteran underwent VA medical evaluations in January 1997.  
At a general medical examination he gave a history of 
perforation of the left ear drum in service.  No residuals of 
this condition were noted.  On audiometric evaluation, 
residuals of perforation of the left tympanic membrane were 
not noted.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claims for a higher rating for 
residuals of perforation of the left tympanic membrane.  
There is no identified evidence not accounted for and an 
examination has been performed with regard to the veteran's 
claims.  The veteran and his representative have been 
provided with a 
statement of the case that discusses the pertinent evidence, 
and the laws and regulations related to the veteran's claim, 
that essentially notifies the veteran of the evidence needed 
to prevail on his claim.  Under the circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claim and 
that there is no prejudice to him by appellate consideration 
of this claim at this time without a prior remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. 

Perforation of the tympanic membrane warrants a 
noncompensable evaluation  38 C.F.R. § 4.87a, Code 6211, 
effective prior to June 10, 1999.

The regulations for the evaluation of diseases of the ear 
were revised, effective June 10, 1999.  64 Fed. Reg. 25202-
25210 (May 11, 1999).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas, 1 
Vet. App. 308.  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCREC 3-2000.

Perforation of the tympanic membrane warrants a 
noncompensable evaluation  38 C.F.R. § 4.87, Code 6211, 
effective as of June 10, 1999.

The criteria of diagnostic code 6211 was unchanged by the 
revisions to the regulations, effective as of June 10, 1999.  
In this case, the evidence shows that the residuals of 
perforation of the veteran's left tympanic membrane have been 
asymptomatic since October 1996.  Moreover, the maximum 
schedular rating has been assigned for this condition since 
then.  Fenderson v. West, 12 Vet. App. 119 (1999).

In an exceptional case where the schedular evaluation is 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability may be 
approved by the VA Under Secretary for Benefits of the VA 
Director, Compensation and Pension Service, provided the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).  The Board does 
not have jurisdiction to adjudicate this claim in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
veteran does not assert that the schedular rating is 
inadequate to evaluate the residuals of perforation of the 
left tympanic membrane and the Board does not find 
circumstances in this case warranting a remand of this case 
to the RO for referral to the VA Director of Compensation and 
Pension Service for consideration of an extraschedular rating 
for this condition.  VAOPGCPREC 6-96.

The preponderance of the evidence is against the claim for a 
higher rating for the residuals of perforation of the left 
tympanic membrane, initially assigned a zero percent 
evaluation, effective from October 1996.  Hence, the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application with regard to these matters.  VCAA, Pub. L. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified as amended 
at 38 C.F.R. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

A higher rating for residuals of perforation of the left 
tympanic membrane, initially assigned a zero percent 
evaluation, effective from October 1996, is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

